     Case 6:21-cv-00008-JCB Document 1 Filed 01/07/21 Page 1 of 6 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

DONALD SMITH,                                     §
                                                  §
        Plaintiff                                 §
                                                  §
v.                                                § CIVIL ACTION NO. 6:21-cv-00008
                                                  § JURY DEMANDED
                                                  §
JOHN SOULES FOODS, INC.                           §
                                                  §
        Defendant.                                §

                           PLAINTIFF’S ORIGINAL COMPLAINT

        Plaintiff Donald Smith hereby files this, his Original Complaint, against Defendant John

Soules Food, Inc. for violating federal law. The causes of action and summary of claims relating

thereto are addressed below:

                      I.       PARTIES, JURISDICTION AND VENUE

        1.     Plaintiff Donald Smith (“Plaintiff” or “Smith”) is currently a citizen and resident of

Chandler, Texas.

        2.     Defendant, John Soules Foods, Inc. (“John Soules Foods”) has continuously been

and is now a meat processing business located at 10150 FM 14, Tyler, TX 75706. Defendant's

registered agent is John Soules, who may be served at 1401 Cumberland Road, Tyler, TX 75703.

        3.     This court has jurisdiction to hear the merits of Plaintiff’s claims under 28 U.S.C.

§§1331 & 1343. Venue exists in this district and division as detailed in 28 U.S.C. §1391.

        4.     The acts alleged herein occurred in Smith County, Texas.

                               II.   FACTUAL BACKGROUND

        5.     Plaintiff was employed as Forklift Operator Backup Lead Man from June 30, 2019

until he was unlawfully terminated on October 11, 2020. Plaintiff was a full-time employee.



PLAINTIFF’S ORIGINAL COMPLAINT – PAGE 1
   Case 6:21-cv-00008-JCB Document 1 Filed 01/07/21 Page 2 of 6 PageID #: 2




       6.      On September 1, 2020 Plaintiff was diagnosed and treated for Covid-19. Plaintiff’s

doctor placed him on quarantine for 10+ days. Plaintiff provided a doctor’s note to Defendant

which said he could return to work on September 21, 2020.

       7.      On September 11, 2020 Plaintiff was fired for not coming to work.

                                  III.    CAUSES OF ACTION

                   A.        FAMILY MEDICAL LEAVE ACT VIOLATION

       8.      Plaintiff realleges and incorporates the allegations contained in Paragraphs 1

through 8 as if fully stated herein.

       9.      Plaintiff has satisfied all jurisdictional prerequisites in connection with his claim

under the Family Medical Leave Act (“FMLA”), 29 U.S.C. §§ 2601 et. seq.

       10.     Defendant is an “employer” as defined by the FMLA in 29 U.S.C. § 2611(4).

       11.     During the time that Plaintiff was employed by Defendant, in 2020, he was an

“eligible employee” as defined by the FMLA in 29 U.S.C. § 2611(2).

       12.     While Plaintiff was employed by Defendant, Plaintiff had an illness that can be

defined as a “serious health condition” under the FMLA as outlined in 29 U.S.C. § 2611(11).

       13.     Plaintiff was entitled to medical leave for his own serious health condition as

provided for in the FMLA (in , (a)(1)(C)).

       14.     Prior to exhausting the twelve (12) weeks of medical leave allowed under the

FMLA (as discussed in 29 U.S.C. § 2612(a)(1)), Defendant terminated Plaintiff’s employment for

taking this medical leave.

       15.     Defendant did not properly request additional information or a proper certification

from the employee for his FMLA qualifying leave nor did Defendant provide Plaintiff with an

adequate written warning or sufficient time to provide additional documentation, which violates

the protections of the FMLA as outlined in 29 C.F.R. § 825.208(a)(2) and 29 U.S.C. § 2613.

PLAINTIFF’S ORIGINAL COMPLAINT – PAGE 2
   Case 6:21-cv-00008-JCB Document 1 Filed 01/07/21 Page 3 of 6 PageID #: 3




       B.     FAMILIES FIRST CORONAVIRUS RESPONSE ACT (FFCRA) AND
              THE FAIR LABOR STANDARDS ACT (“FLSA”) VIOLATION


       16.     Plaintiff realleges and incorporates the allegations contained in Paragraphs 1

through 16 as if fully stated herein.

       17.     Effective April 1, 2020, the FFCRA provides for up to 80 hours of paid sick time

to eligible full-time employees who are unable to work or telework due to the effects of COVID-

19 through the Emergency Paid Sick Leave Act. See FFCRA, at §§ 5102(a) and (b)(A).

       18.     The FFCRA has expressly identified that enforcement of and all penalties arising

from violations of the Emergency Paid Sick Leave Act shall be governed by relevant sections of

the FLSA, as set forth in more detail below.

       19.     Defendant is engaged in an industry affecting commerce and employees, is a private

entity, and employs fewer than 500 employees. Id. at § 5110(2)(B)(aa).

       20.     Plaintiff was an eligible employee as defined by Section 3(e) of the FLSA (29

U.S.C. § 203(e)), who had “been advised by a health care provider to self-quarantine due to

concerns related to COVID-19” and/or was “experiencing symptoms of COVID-19 and seeking a

medical diagnosis” under the FFCRA, § 5102(a)(2) and (3).

       21.     Defendant knew that Plaintiff was an eligible employee within the meaning of the

FLSA and the FFCRA.

       22.     The FFCRA provides two weeks (up to 80 hours) of paid sick leave at the

employee’s regular rate of pay where the employee is unable to work because the employee is

experiencing COVID-19 symptoms. The FFRCA also provides up to an additional 10 weeks of

paid expanded family and medical leave at two-thirds the employee’s regular rate of pay where an

employee, who has been employed for at least 30 calendar days, is unable to work for reasons

related to COVID-19.

PLAINTIFF’S ORIGINAL COMPLAINT – PAGE 3
   Case 6:21-cv-00008-JCB Document 1 Filed 01/07/21 Page 4 of 6 PageID #: 4




          23.   Defendant is a covered employer as defined by the FFRCA.

          24.   Plaintiff requested paid sick leave for the two-week period (from in or about

September 2, 2020 to on or about September 16, 2020) that he was advised to self-quarantine by

his physician due to COVID-19 concerns.

          25.   Defendant was required to pay Plaintiff’s “regular rate of pay up to $511 per day,

and $5,110.00 in the aggregate” for the two-week emergency paid sick leave period due to

COVID-19 concerns. See Id. at § 5110(5)(A)(ii)(I).

          26.   Defendant denied Plaintiff leave under the Emergency Paid Sick Leave Act of the

FFCRA and failed to compensate him for his regular rate of pay for the required 80-hour sick leave

period.

          27.   An employer who fails to pay an employee his regular rate of pay under the FFCRA

is “considered to have failed to pay minimum wages in violation of section 6 of the FLSA (29

U.S.C. § 206).” Id. at § 5105(a)(1).

          28.   It is also unlawful for any employer to discharge, discipline, or in any other manner

discriminate against any employee” who exercises his rights to “take leave in accordance with this

Act.” Id. at § 5104. “An employer who willfully violates section 5104 shall . . . be considered to

be in violation of section 15(a)(3) of the Fair Labor Standards Act of 1938 (29 U.S.C. §

215(a)(3)).” Id. at § 5105(b)(1).

          29.   Additionally, an employer who in any way disciplines, discriminates or retaliates

against, and/or discharges an employee in violation of this Act is subject to the penalties described

in sections 16 and 17 of the FLSA (29 U.S.C. § 216, 217) with respect to such violation. Id. at §

5105(b)(2). Penalties under sections 16 and 17 of the FLSA include, but are not limited to, lost

wages, an equivalent amount of liquidated damages, and attorney’s fees and costs. See FLSA, 29

U.S.C. § 216; 217.

PLAINTIFF’S ORIGINAL COMPLAINT – PAGE 4
   Case 6:21-cv-00008-JCB Document 1 Filed 01/07/21 Page 5 of 6 PageID #: 5




        30.     Defendant willfully (1) denied Plaintiff’s request for qualifying paid sick leave

under the FFCRA; (2) failed to compensate Plaintiff his regular wages for same; (3) refused to

allow him to return back to work following his qualifying paid sick leave; (4) terminated Plaintiff

in retaliation for his request for emergency paid sick leave and his COVID-19 concerns in violation

of the FFCRA and the FLSA; and (5) refused to rehire him following his medical release to

physically return to work.

        31.     These actions as aforesaid constitute violations of the FFCRA and the FLSA.

                                              DAMAGES

        32.     As a result of Defendant’s violations of the FMLA, FFCRA and FLSA, Plaintiff

has suffered actual damages in the form of lost wages and benefits (past and future), in an amount

that has not yet been fully established, but which will be provided at time of trial.

        33.     As a result of this willful violation of the FMLA FFRCA and FLSA, Plaintiff

requests that he be awarded all damages, to which he is entitled, as outlined in 29 U.S.C. § 2617,

including, but not limited to, lost wages, salary, employee benefits, and any other compensation

denied or lost as a result of the violation, plus interest.

        34.     In addition, Plaintiff requests liquidated damages equal to the amount of

reimbursable compensation described above. Plaintiff also requests any additional equitable relief

to which he is entitled.

        35.     Plaintiff also requests reasonable attorney’s fees and court costs.

                                       IV.     JURY DEMAND

        36.     Plaintiff requests trial by jury on all claims.

                                  V.         PRAYER FOR RELIEF

        Wherefore, Plaintiff requests that Defendant be cited to appear and answer, and that on

final trial, Plaintiff have judgment against Defendant as follows:

PLAINTIFF’S ORIGINAL COMPLAINT – PAGE 5
   Case 6:21-cv-00008-JCB Document 1 Filed 01/07/21 Page 6 of 6 PageID #: 6




       a.     Judgment against Defendant for Plaintiff’s actual damages, including lost wages
              and benefits (both back pay and front pay), amount to be determined;

       b.     Judgment against Defendant for liquidated damages for the maximum amount
              allowed by law, including doubling of all back pay awarded;

       c.     An order that Defendant take such other and further actions as may be necessary to
              redress Defendants’ violation of the FMLA, FFCRA and the FLSA;

       d.     Pre-judgment and post-judgment interest at the maximum amount allowed by law;

       e.     Costs of suit, including attorney’s fees;

       f.     The award of such other and further relief, both at law and in equity, including
              injunctive relief and reinstatement, to which Plaintiff may be justly entitled.


                                                     Respectfully submitted,


                                                     /s/ William S. Hommel, Jr.
                                                     William S. Hommel, Jr.
                                                     State Bar No. 09934250
                                                     Hommel Law Firm
                                                     5620 Old Bullard Road, Suite 115
                                                     Tyler, Texas 75703
                                                     903-596-7100
                                                     469-533-1618 Facsimile

                                                     ATTORNEY FOR PLAINTIFF




PLAINTIFF’S ORIGINAL COMPLAINT – PAGE 6
